Citation Nr: 1811378	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-04 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sciatica of the lower left extremity.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for a hip disability.

5.  Entitlement to service connection for a back disability, to include as secondary to service-connected left knee strain with patellofemoral syndrome and osteochondritis desiccans with scar.

6.  Entitlement to an initial evaluation in excess of 50 percent for adjustment disorder with mixed anxiety and depressed mood.

7.  Entitlement to an increased evaluation for status-post left knee arthroscopy with medial meniscus repair (previously rated as left knee strain with patellofemoral syndrome and osteochondritis desiccans with scar), evaluated as 10 percent disabling from January 14, 2011; 100 percent from August 29, 2014; 10 percent from December 1, 2014; 100 percent from February 16, 2017; and 10 percent from April 1, 2017.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to July 2001.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The rating decision granted service connection for adjustment disorder with mixed anxiety and depressed mood, evaluated as 30 percent disabling.  It denied service connection for PTSD, hip pain, a lumbar condition, hearing loss, and sciatica of the left lower extremity.  The rating decision confirmed and continued a 10 percent evaluation for left knee strain with patellofemoral syndrome and osteochondritis desiccans with scar.  It also denied a TDIU.  

The Veteran testified before the undersigned Veterans Law Judge in October 2015.  A transcript of the hearing is in the record before the Board.  

The Board remanded the issues in March 2016.  Thereafter, a December 2016 rating decision assigned a 50 percent evaluation for the Veteran's adjustment disorder with mixed anxiety and depressed mood.  The Board is satisfied that there has been substantial compliance with the prior remand directives and the Board may proceed with review of the claims discussed within.  Stegall v. West, 11 Vet. App. 268 (1998).

The procedural history of the service-connected left knee disability is complex.  Service connection had initially been granted and a 10 percent rating assigned for left knee strain with patellofemoral syndrome and osteochondritis desiccans with scar, effective from January 14, 2011.  In a September 2014 rating decision, the RO granted service connection and assigned a 10 percent rating for recurrent medial meniscus tear, left knee, effective June 19, 2014.  The RO recharacterized the service-connected left knee disability to reflect that grant, but the 10 percent rating remained the same.  In a January 2015 rating decision, the RO granted a temporary total 100 percent rating, effective from August 29, 2014, under 38 C.F.R. § 4.30.  Effective December 1, 2014, a 10 percent rating was in effect.  The rating decision characterized the disability as status-post left knee arthroscopy with medial meniscus repair.  In a June 2017 rating decision, the RO granted a temporary total 100 percent rating, effective from February 16, 2017, under 38 C.F.R. § 4.30.  Effective April 1, 2017, a 10 percent rating was in effect.

The RO in Philadelphia has jurisdiction of the Veteran's claim.  

The issues of service connection for a hip disability, service connection for a back disability, an increased evaluation for left  knee disability and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, of record does not demonstrate that the Veteran has sciatica of the lower left extremity.

2.  The competent medical evidence, and competent and credible lay evidence, of record does not demonstrate that the Veteran has PTSD.

3.  The competent medical evidence, and competent and credible lay evidence, of record does not demonstrate that the Veteran has hearing loss disability for VA purposes.

4.  The competent medical evidence, and competent and credible lay evidence, of record demonstrates that the Veteran's adjustment disorder with mixed anxiety and depressed mood does not result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sciatica of the lower left extremity have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The criteria for an initial evaluation in excess of 50 percent for adjustment disorder with mixed anxiety and depressed mood have not been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a).

Sciatica of the Lower Left Extremity

VA outpatient treatment reports dated during the appeal period reflect complaints of sciatica and refer to a medical history of sciatica.  However, they are negative for any assessment or diagnosis of sciatica.  

A February 2013 Back DBQ relates that the Veteran did not have sciatica or a radiculitis.  The examiner explained that there was no spinal stenosis or spondylosis to the degree to compress a nerve.  

The Board finds that the February 2013 Back DBQ constitutes probative evidence against the Veteran's claim.  It is based on current examination results and a review of the medical record, including the Veteran's VA outpatient treatment reports.  The examiner explained the opinion with reference to the Veteran's current negative examination findings.  This fact is particularly important, in the Board's judgment, as the reference makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

As there is no evidence of current sciatica of the lower left extremity for which service connection may be granted, service connection is not warranted.  Brammer v. Brown, 3 Vet. App. 223 (1992).

PTSD

The relevant law provides that service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor(s) occurred; and (3) medical evidence establishing a link between the current diagnosis and the stressor(s) in service.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  These amendments pertain to claimed stressors that are related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3).  These amendments are not relevant to the current claim.

The Veteran contends that he now has PTSD due to a hazing incident on the USS BOXER.  

The report of a September 2016 Mental Disorders DBQ provides a diagnosis of adjustment disorder with mixed anxiety and depressed mood.  The DBQ does not provide a diagnosis of PTSD.  It relates that PTSD was considered but ruled out as the Veteran's presentation did not reflect the full constellation of symptoms found in PTSD.  

The Board finds that the September 2016 Mental Disorders DBQ constitutes probative evidence against the Veteran's claim.  In so finding, the Board recognizes that the record contains VA outpatient diagnoses of PTSD dated before and after the September 2016 DBQ.  

However, the Board finds that the negative medical opinion in the September 2016 Mental disorders DBQ outweighs these VA outpatient reports.  The medical opinion is based on current examination results and a review of the medical record, including the Veteran's VA outpatient treatment reports.  The examiner explained the medical opinion with reference to the Veteran's current negative examination findings.  This fact is particularly important, in the Board's judgment, as the reference makes for a more convincing rationale.  See Bloom, supra.  

As the Board finds that the Veteran does not have a current diagnosis of PTSD, the Board will not address the Veteran's claimed stressor.  

As there is no evidence of current PTSD for which service connection may be granted, service connection is not warranted.  Brammer, supra.

Hearing Loss

The relevant law provides that certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), may be presumed to have been incurred in or aggravated by service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2017). 

The Board points out that the absence of in-service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Hensley also provides that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and his current disability.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  The record does not show that the Veteran has bilateral hearing loss disability for VA purposes.

The report of a February 2013 VA audio examination shows that current pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
5
LEFT
10
10
10
5
00

Speech audiometry revealed speech recognition ability of 96 percent bilaterally.  The report stated that the Veteran had normal hearing bilaterally.

The Board observes that these audiometric findings do not represent hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The remainder of the record contains no evidence that the Veteran has bilateral hearing loss for VA purposes.  
As there is no evidence of a current hearing loss disability for VA purposes for which service connection may be granted, service connection is not warranted.  Brammer, supra.

Conclusion

The preponderance of the evidence is against the claims of service connection for left lower extremity sciatica, PTSD, and hearing loss; the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

In deciding the claims, the Board has considered the Veteran's assertions as to noise exposure in service and observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that any such assertions are credible.  Although lay persons are competent to provide opinions on some medical issues, the specific issues here (whether the Veteran has sciatica, PTSD or hearing loss) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claims. 

II.  Increased Initial Evaluation

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Veteran's adjustment disorder with mixed anxiety and depressed mood is evaluated as chronic adjustment disorder under Diagnostic Code 9440.  The General Rating Formula for Mental Disorders (General Rating Formula) provides that a 50 percent evaluation is warranted by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities: speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  All ratings in the General Rating Formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id. at 117.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Without those factors, however, differentiating a 30 percent evaluation from a 50 percent evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  See also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004). 

Based on a thorough review of the evidence, the Board finds the preponderance of the evidence is against an initial evaluation in excess of 50 percent for adjustment disorder with mixed anxiety and depressed mood.

In April and May 2013, the Veteran had current and past year GAF scores of 60.  In May 2013, he also had a GAF score of 50.  In July 2013, he had a GAF score of 50.  He had a GAF score of 60 in March and April 2015 and July and August 2016.  

A February 2013 Mental Disorders DBQ relates that the Veteran had an Axis I diagnosis of adjustment disorder with mixed anxiety and depressed mood.  The Veteran's current GAF score was 65.  The examiner described the Veteran's level of occupational and social impairment as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The Veteran was in his second marriage for 11 years.  He had a daughter and a son and described his relationship with his wife and son as "great."  

The Veteran's symptoms were depressed mood, anxiety, panic attacks more than once a week and chronic sleep impairment.  The Veteran was currently working as a manager in a retail store and had had this position since 2001.  The Veteran's relevant mental health history included no medications, psychiatric evaluations suicide attempts or hospitalizations.  

An October 2016 VA mental disorders DBQ provides a diagnosis of adjustment disorder with mixed anxiety and depressed mood.  The examiner summarized the Veteran's level of occupational and social impairment as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

The Veteran was on his third marriage and had been married for two years.  The Veteran reported "great" relationships with his closest circle of social supports: wife, father, and kids from current marriage.  The Veteran denied any problems within these relationships.  The Veteran described estranged relationship with one son from a prior marriage for reasons unrelated to any psychiatric problems.  He denied any violence within the family.  The Veteran stated that he did not have friends outside of his family.  He attributed this to distrust of others.  He commented, "I try not to leave the house.  The only time I feel comfortable is at the VA because I'm around people who are hurt, people with similar stories."  The Veteran reported that for the most part he was able to fulfill his parental responsibilities but stated that he sometimes became so angry that he had to walk away from conflict.  He described anxiety in grocery stores and at gas stations but stated that he made a concerted effort not to avoid these places.  He stated that six months ago, he swung his fists at a person who had invaded his personal space while in line at a gas station.  The Veteran denied that this led to any legal consequences. 

The Veteran denied suicidal ideation and any prior attempts.  He denied homicidal ideation.  He was currently taking several psychiatric medications.  The Veteran's subjective complaints were night sweats and nightmares, one to two times a week, panic attacks when near crowds, approximately 3-4 over the past six months; distrust; and depression.  The examiner noted that the Veteran had anxiety, suspiciousness and panic attacks that occurred weekly or less often.  The Veteran ambulated with a cane.  The Veteran was alert and oriented.  Dress was casual, neat and appropriate.  Grooming and hygiene were good.  Attention and concentration were good.  Eye contact was appropriate.  Mood was dysthymic with constricted range of affect.  Speech was fluent and productive.  Thought process was clear, coherent, and goal directed without evidence of formal thought disorder or psychosis.  There were no psychotic symptoms.  The Veteran denied SI/HI.  Judgment and insight appeared average.   

The examiner noted that the Veteran continued to meet criteria for adjustment disorder with mixed anxiety and depressed mood.  The Veteran described depression due to his knee condition.  He specified that the condition limited the number of recreational activities that he could enjoy with his children.  The Veteran's symptoms were in response to the physical limitations and pain due to his knee condition.  The Veteran continued to report distrust of others and avoidance of socialization outside of his family.  The Veteran explained that these symptoms were exacerbated by knee pain which triggered feelings of vulnerability regarding his own and his family's safety.  But he appeared to exhibit some functional improvements since his last Mental Disorders C&P exam in 2013.  Although he quit a job at Home Depot due to missed days related to both physical and emotional difficulties in 2015, he began volunteering with the HR office at the Pittsburgh VA two weeks ago and seemed to be performing well.  The Veteran described anxiety in this position, but he appeared to be making a concerted effort to work through his symptoms.  The Veteran also appeared to have benefited from recent psychotherapy as he stated that he made efforts to visit settings that he usually avoided due to anxiety.  The prior C&P exam indicated the Veteran's report of 1-2 panic attacks per week.  The Veteran's description today indicated significant improvement with these symptoms.  The examiner noted that Panic Disorder was considered but ruled out given that Veteran denied having any panic attacks over the last month, reported only 3-4 attacks over the past six months, and denied worrying about future attacks given his utilization of breathing-relaxation techniques learned in therapy.  PTSD was considered but ruled out as Veteran's presentation did not reflect the full constellation of symptoms found in PTSD. 

The Board finds that the foregoing evidence does not support an initial evaluation in excess of 50 percent.  

In so finding, the Board is aware that the Veteran quit his job and is volunteering at VA.  However, he seems to be doing well in this position.  Moreover, the evidence does not show that the Veteran's disability results in symptoms of similar frequency and severity to those required for a 70 percent evaluation.  The evidence is negative for deficiencies in most areas, such as family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities: speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  See General Rating Formula; see also Mauerhan, supra. 

In this regard, the Board finds it significant that the February 2013 and October 2016 VA examiners did not use criteria from the 70 percent evaluation to describe the Veteran's disability.  In fact, they used the criteria from the 30 percent and 10 percent evaluations.  See General Rating Formula.

The Board also notes that the Veteran's GAF scores do not support an increased evaluation.  

By definition, the GAF scale considers psychological, social and occupational functioning on a hypothetical continuum of mental health-illness, and does not include impairment in functioning due to physical (or environmental) limitations.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 C.F.R. § 4.125 (2016).

According to the GAF Scale, a score of between 61 and 70 represents some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score between 51 and 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score between 41 and 50 represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job) (emphasis in original).  DSM-IV at 32; 38 C.F.R. § 4.125.  

Thus, the Veteran's GAF scores, ranging from 50 to 65, reflect that his symptoms were serious in May and June 2013, but have otherwise been moderate or mild.  Id.  

The Board has also considered the Veteran's lay statements that his psychiatric disability is are worse than currently evaluated; he is competent to report his symptoms.  See Layno, 6 Vet. App. at 465.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

As the preponderance of the evidence is against the claim for an initial evaluation in excess of 50 percent for adjustment disorder with mixed anxiety and depressed mood, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra. 


ORDER

Service connection for sciatica of the lower left extremity is denied.  

Service connection for PTSD is denied.  

Service connection for bilateral hearing loss is denied.  

An initial evaluation in excess of 50 percent for adjustment disorder with mixed anxiety and depressed mood is denied.  


REMAND

During the Veteran's hearing, he testified that he tried to stay off his left knee as much as possible, and that was affecting his hips.  He had a limp.  The Veteran's VA treatment records reflect complaints of hip pain during the appeal period.  A January 2018 Knee DBQ relates that the Veteran's gait was grossly antalgic with a limp and decreased stance time on the left knee.  The record does not contain a medical opinion as to whether the Veteran's service-connected left knee disability causes or aggravates a hip disability.  The proper adjudication of the Veteran's hip claim requires the AOJ to obtain a VA medical opinion addressing this question.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Allen v. Brown, 7 Vet. App. 439 (1995); 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.310.

A February 2013 Back DBQ relates the medical opinion that the Veteran's lumbar spondylosis back disability was not proximately due to or the result of the Veteran's service-connected left knee disability.  However, the opinion does not address whether the Veteran's service-connected left knee disability aggravates the Veteran's lumbar spondylosis.  See Allen, supra; 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.310.

The January 2018 Knee DBQ relates that the examiner was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited left knee functional ability with flare-ups.  The examiner explained that there was no conceptual or empirical basis for making such a determination without directly observing function under the flare-up condition.  

The examiner also stated that she was unable to describe any functional loss in terms of range of motion.  She explained that it was not possible to determine, without resorting to mere speculation, to estimate loss of range of motion, because there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  

However, the examiner did not request that the Veteran provide information as to the frequency, duration, and severity of any flare-ups.  The DBQ is therefore inadequate.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).

In addition, while the examiner related that there was objective evidence of left knee pain on passive range of motion, she did not provide the actual range of motion findings, or identify at what point during motion the pain began.  The DBQ therefore fails to satisfy 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran's TDIU claim is inextricably intertwined with the other issue being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Since the issues on appeal are being remanded for development, the Veteran's eFolders should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders copies of all outstanding VA treatment records.  

2.  Then, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any hip disability that may be present.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner for review.

Following a review of the relevant medical evidence, the medical history, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner should address whether it is at least as likely as not (50 percent or more likelihood) that any current hip disability is caused by, the result of, or aggravated by the Veteran's service-connected left knee disability. 

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

The examiner is requested to provide a rationale for any opinion expressed.

3.  Forward copies of all pertinent records from the Veteran's eFolders to the VA examiner who conducted the February 2013 Back DBQ (or a suitable substitute if this individual is unavailable) for an addendum. 

Following a review of the relevant medical evidence, the medical history (including that set forth above), and the February 2013 Back DBQ, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's service-connected left knee disability aggravates the Veteran's lumbar spondylosis.

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

The examiner is requested to provide a rationale for any opinion expressed.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

4.  Schedule the Veteran for an appropriate examination to determine the current severity of his status-post left knee arthroscopy with medial meniscus repair (previously rated as left knee strain with patellofemoral syndrome and osteochondritis desiccans with scar).  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner for review.  All indicated testing should be conducted.  The examiner is requested to delineate all symptomatology associated with, and the current severity of the disability.  The appropriate DBQ should be filled out for this purpose, if possible. The examiner should also comment on the functional impairment or limitations imposed by the service-connected left knee disability.

The examiner should specifically ask the Veteran to describe the factors that precipitate a flare-up and the frequency, duration, and severity of any flare-ups.  The examiner should use that information to comment on additional functional loss during flare-ups.  Any determination concerning additional functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

If the examiner cannot provide an opinion as to additional functional loss during flare-ups without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made, to include whether there are additional tests or information that might be sufficient to estimate such additional functional loss during flares. 

The examiner must test passive range of motion and express the results in degrees of additional range of motion loss, and identify in degrees the point at which pain begins during motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

5.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


